Appeal unanimously dismissed as moot without costs. Memorandum: Respondent Board of Education appeals from an order that annulled its determination to transfer the adminis*967tration of the School District’s special education program to the Steuben-Allegany Board of Cooperative Educational Services (BOCES) because of violations of the Open Meetings Law. After the order was granted, the Board held a public hearing on June 30, 1986 and again voted to transfer administration of the program to BOCES. The June determination was not challenged and the transfer has apparently been completed. Thus, the issue presented on this appeal is moot. (Appeal from judgment of Supreme Court, Steuben County, Purple, J. — art 78.) Present — Dillon, P. J., Doerr, Boomer, Green and Davis, JJ.